department of the treasury employer_identification_number contact person - id number contact telephone number uil internal_revenue_service p o box cincinnati oh number release date date apri116 legend g dollars amount p scholarship program q scholarship program administrator x grant making program y company z company dear you asked for advance approval of your employer-related scholarship grant procedures under sec_4945 this approval is required because you are a private_foundation that is exempt from federal_income_tax you requested approval of your scholarship program to fund the education of certain qualifying students our determination we approved your procedures for awarding employer-related scholarships based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding employer-related scholarships meet the requirements of code sec_4945 as a result expenditures you make under these procedures won't be taxable also awards made under these procedures are scholarship or fellowship grants and are not taxable to the recipients if they use them for qualified_tuition_and_related_expenses subject_to the limitations provided in code sec_117 description of your request you will operate a scholarship program called x the purpose of x is to award a scholarship based on scholastic achievement demonstrated leadership and participation in school and community affairs the awards cover all forms of accredited post high school education including colleges universities and vocational and technical schools the following persons are eligible to participate in the scholarship program letter catalog number 58264e a dependent unmarried child of any current regular full-time_employee of y and its subsidiary z excluding officers and directors of y or its subsidiary is eligible to participate if the employee has worked for y or its subsidiary at least one continuous year as of the application deadline date and a current regular full time employee of y or z excluding officers and directors of y or its subsidiary is eligible to participate if the employee has worked for y or its subsidiary at least one continuous year as of the application deadline dependent_child for purposes of the scholarship program is defined as any natural child legally adopted_child stepchild dependent grandchild and any other child which the employee has been appointed as their legal guardian who is under the age of dependent for purposes of the scholarship program means a child living in the employee's household or primarily supported by the employee's household or primarily supported by the employee and claimed as a dependent on the most recent federal_income_tax return of the employee applicants should also have a high school diploma or its equivalent or have the expectation of receiving it during the current calendar_year and be planning to enroll or already be enrolled in post high school studies on a full-time basis a dependent_child who has worked part-time for y or z shall be eligible to participate additionally children whose parents are officers or directors of y or its subsidiary are not eligible for these awards a family may be awarded only one scholarship per year the awards are for g dollars per year and are available for up to four years for each recipient for tuition or school related fees and expenses for study in any accredited post high school education program up to seven such awards will be made this year the award will cover one year of full-time graduate or undergraduate study awards will be paid in two equal installments per academic year this scholarship program is administered by q a department of p pis a national nonprofit educational support and student aid service_organization that seeks to involve and assist the private sector in expending educational opportunities and encouraging educational achievement p is an independent organization and no members of its staff or board are connected with y p shall interpret the provisions of the scholarship award program reconcile any inconsistency and make all other determinations necessary or advisable for the proper administration of the scholarship award program scholarship recipients are selected on the basis of academic record potential to succeed leadership and participation in school and community activities honors work experience a statement of educational and career goals and outside appraisal financial need is not considered letter catalog number 58264e selection of recipients is made by p in no instance does any officer_or_employee of you y or z play a part in the selection all applicants agree to accept the decision of pas final students may reapply to the program each year they meet eligibility requirements the awards will be available for up to four years per recipient awards are renewaole on the basis of each recipient's continued scholastic achievement and demonstration of leadership qualities and satisfaction of all eligibility requirements a recipient may select any accredited post high school institution this means the award is good not only for a four-year college but also for any accredited two-year college or trade school likewise the award places no restrictions on choice of study to apply the student must provide an application along with a current official transcript of grades the completed application form and all other required pieces of information as note on the application must be mailed to p by the annual deadline you will comply with the seven conditions and either the percentage tests or facts_and_circumstances_test for scholarships fellowships and educational loans to attend an educational_institution as set forth in revenue procedures and you will award grants to or fewer of the eligible applicants of employees of y and z who are actually considered by the selection committee when selecting recipients of grants in that year you will also award grants to or fewer of the eligible applicants of children of employees of y and z who are actually considered by the selection committee when selecting recipients of grants in that year you will arrange to receive and review grantee reports annually and upon completion of the purpose for which the grant was awarded you will investigate diversions of funds from their intended purposes you will take all reasonable and appropriate steps to recover diverted funds ensure other grant funds held by a grantee are used for their intended purposes and withhold further payments to grantees until you obtain grantees' assurances that future diversions will not occur and that grantees will take extraordinary precautions to prevent future diversions from occurring you will maintain all records relating to individual grants including information obtained to evaluate grantees identify whether a grantee is a disqualified_person establish the amount and purpose of each grant and establish that you properly supervise and investigate grants basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a grant to an individual for travel study or other similar purposes however a grant that meets all of the following requirements of code sec_4945 is not a taxable_expenditure letter catalog number 58264e the foundation awards the grant on an objective and nondiscriminatory basis the irs approves in advance the procedure for awarding the grant the grant is a scholarship or fellowship subject_to code sec_117 the grant is to be used for study at an educational_organization described in code sec_170 a ii revproc_76_47 c b provides guidelines to determine whether grants a private_foundation makes under an employer-related program to employees or children of employees are scholarship or fellowship grants subject_to the provisions of code sec_117 if the program satisfies the seven conditions in sections dollar_figure through dollar_figure of revproc_76_47 and meets the applicable_percentage tests described in section dollar_figure of revproc_76_47 we will assume the grants are subject_to the provisions of code sec_117 you represented that your grant program will meet the requirements of either the percent or percent percentage_test in revproc_76_47 these tests require that the number of grants awarded to employees' children in any year won't exceed percent of the number of employees' children who were eligible for grants were applicants for grants and were considered by the selection committee for grants or the number of grants awarded to employees' children in any year won't exceed percent of the number of employees' children who were eligible for grants whether or not they submitted an application or the number of grants awarded to employees in any year won't exceed percent of the number of employees who were eligible for grants were applicants for grants and were considered by the selection committee for grants you further represented that you will include only children who meet the eligibility standards described in revproc_85_51 1985_2_cb_717 when applying the percent test applicable to employees' children in determining how many employee children are eligible for a scholarship under the percent test a private_foundation may include only those children who submit a written_statement or who meet the foundation's eligibility requirements they must also satisfy certain enrollment conditions you represented that your procedures for awarding grants under this program will meet the requirements of revproc_76_47 in particular an independent selection committee whose members are separate from you your creator and the employer will select individual grant recipients you will not use grants to recruit employees nor will you end a grant if the employee leaves the employer letter catalog number 58264e you will not limit the recipient to a course of study that would particularly benefit you or the employer other conditions that apply to this determination this determination only covers the grant program described above this approval will apply to succeeding grant programs only if their standards and procedures don't differ significantly from those described in your original request this determination is in effect as long as your procedures comply with sections dollar_figure through dollar_figure of revproc_76_47 and with either of the percentage tests of sec_4 if you establish another program covering the same individuals that program must also meet the percentage_test this determination applies only to you it may not be cited as a precedent you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you must report any significant changes to your program to the cincinnati office of exempt_organizations at internal_revenue_service exempt_organizations determinations p o box cincinnati oh you cannot award grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives all funds distributed to individuals must be made on a charitable basis and further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 you should keep adequate_records and case histories so that you can substantiate your grant distributions with the irs if necessary we've sent a copy of this letter to your representative as indicated in your power_of_attorney please keep a copy of this letter in your records if you have questions please contact the person listed at the top of this letter sincerely director exempt_organizations letter catalog number 58264e
